        Case 1:17-cv-01578-SAB Document 29 Filed 09/03/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11   TIMOTHY SEAN VINCENT,                             Case No. 1:17-cv-01578-SAB

12                  Plaintiff,                         ORDER RE DEADLINE TO FILE OBJECTIONS
                                                       AND OPPOSITION TO MOTION FOR
13          v.                                         ATTORNEY FEE AND REQUIRING COUNSEL
                                                       TO SERVE COPY ON PLAINTIFF
14   COMMISSIONER OF SOCIAL
     SECURITY,
15
                    Defendant.
16

17

18          On December 26, 2018, an order entered granting in part Plaintiff’s Social Security appeal

19   and remanding for further development of the record. (ECF Nos. 24, 25.) On September 2, 2020,

20   Plaintiff’s counsel filed a motion for attorney fees pursuant to section 406(b) of the Social

21   Security Act. (ECF No. 28.) Upon review of the motion, while the motion was served on

22   Plaintiff, it did not inform Plaintiff that he could file objections to the request for attorney fees or

23   the timeframe in which to do so.

24          Accordingly, IT IS HEREBY ORDERED that:

25          1.      Plaintiff may file objections to the motion for attorney fees within fourteen (14)

26                  days of the date of service of this order;

27          2.      The Commissioner’s response, if any, shall be filed within thirty (30) days of the

28                  date of entry of this order; and
                                                        1
       Case 1:17-cv-01578-SAB Document 29 Filed 09/03/20 Page 2 of 2

 1
              3.      Counsel for Plaintiff shall serve a copy of this order on Plaintiff and file proof of
 2
                      service of the order within five (5) days of the date of entry of this order.
 3

 4   IT IS SO ORDERED.
 5
     Dated:        September 3, 2020
 6                                                           UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
